Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 17, 2021

The Court of Appeals hereby passes the following order:

A21D0311. ARON REXHEPI v. THE STATE.

      In 2014, a jury found Aron Rexhepi guilty of armed robbery and other offenses,

and we affirmed his convictions on direct appeal. See Rexhepi v. State,

No. A15A1079 (Oct. 16, 2015). He later filed an extraordinary motion for a new trial,

which the trial court denied in an order entered on March 5, 2021.1 On April 19,

2021, Rexhepi filed this application for discretionary review.2 We lack jurisdiction.

      An application for discretionary review must be filed within 30 days of entry

of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of

OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for

appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380

SE2d 57) (1989). Rexhepi’s application is untimely, as it was filed 45 days after entry




      1
        Rexhepi has not submitted a copy of his extraordinary motion for a new trial
with his application materials, in violation of Court of Appeals Rule 31 (e).
      2
        Although Rexhepi attempted to file the application earlier, this Court rejected
that submission because Rexhepi failed to include a certificate of service. See Court
of Appeals Rules 4 (a), 6.
of the order he seeks to appeal. Accordingly, this application is hereby DISMISSED

for lack of jurisdiction.


                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/17/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.